DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-9 and 11-20 are currently pending.
All claims are rejected. 

Response to Arguments
Applicant remarks on pages 9-10 of Applicant’s responses filed 08/10/2022 that Steininger (US 20020058872) does not teach where the illustrated ranges of the safe zones are represented by at least a dimension illustrated along at least one of a X-axis indicia, a Y axis indicia, or a z axis indicia and a rotation illustrated by the corresponding rotation x axis indicia, rotation Y axis indicia or rotation z axis indicia.
Examiner respectfully disagrees.
Steininger indicates in the abstract that “an e.g. prismatic or cylindrical part of the total volume is selected especially within predeterminable limits (5) being parallel to the axis of the introduction path within that image (3a), the partial volume being displayed in a 3D-image (6), in which the biopsy needle or similar can be observed during its later actual introduction”. Meaning that the limits 5 define a volume, including x axis, y axis and z axis components, around the predetermined trajectory. And because the volume here is indicated as being cylindrical, it includes corresponding rotation x-axis, rotation y axis and rotation z axis components about the axis of rotation of the planned trajectory. 
Hence Applicant’s remarks are not persuasive and the claims stand rejected.

Withdrawn Objections
Pursuant of Applicant’s responses filed 08/10/2022, the objections made to claims 1 and 3 have been withdrawn. 

Withdrawn rejections
Pursuant of Applicant’s responses filed 03/14/2022, rejections made to claims 1-9 and 11-20 under 35 U.S.C. 112 (a), or pre-AIA  first paragraph, have been withdrawn. 

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
Claims 1 and 13 recite “…at least a dimension illustrated along at least one of a x-axis indicia, …” in lines 23-24 and lines 12-13 respectively. The limitation should be amended to recite -- at least a dimension illustrated along at least one of an x-axis indicia--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 4-14, 18 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito, et al., US 20010027272 in view of Steininger, US 20020058872. 

Regarding claim 1, Saito teaches a navigation system for use in guiding a medical device in a patient during a medical procedure (see abstract and fig. 1), comprising: 
a tracking sensor (sensing plate 4 of fig. 1 and paragraph 67) configured to receive a tracking signal to be used to track the medical device (see paragraph 87 for the LED definition data stored in the sensor information storage section 5 used for coordinate based navigation); 
a tracking device (sensor control section 6 of fig. 1 and paragraph 70) configured to generate the tracking signal to track the medical device with the tracking sensor (paragraph 87) and to update position of the medical device as the medical device is guided (in paragraph 87 the measuring of the three-dimensional position and orientation occurs during navigation of the endoscope 3); and 
a work station (see computational information determining section in fig. 1 which includes the  navigation-related information control section 8 and the navigation-related information storage section 9) having a display (liquid crystal monitor 13 of fig. 1 and paragraph 81), 
the work station configured to provide information data to display on the display (see paragraph 81 for the display of information on the liquid crystal monitor 13) including, 
safe zones (see fig. 9A for the wireframe image 18) used for determining where to navigate the medical device (paragraph 100 states that “when the front end of the endoscope 3 traveled by a predetermined distance, both the color of the wireframe image 18 and the thickness of the lines of the wireframe image 18 may be made to change so that the user can visually recognize the distance between the surface of the target area and the front end of the endoscope 3” and paragraph 101 states that “the wireframe image 18 of an area requiring special attention may be drawn with thick lines when the endoscope 3 is located close to the area and separated therefrom by a distance smaller than a predetermined value so that the user may visually recognize that the endoscope 3 is too close to the area”. Here, an indication of proximity to a “non-safe” zone is made as opposed to other “safe zones” where the endoscope 3 goes) relative to each of the image data of the patient image data of the patient along an x-axis plane, an image data of the patient along a y-axis plane, and an image of the patient along a z-axis plane (see paragraphs 95, and 97-98 for the color coded areas within the region of interest based on the relative position and orientation of the endoscope with respect to the target region in the region of interest);
indicia (see bar 30 of figs. 9A and 9B) of the determined position of the medical device relative to the patient along the x-axis plane, the image data of the patient along the y-axis plane, and the image data of the patient along the z-axis plane (see paragraphs 90-92 for the description of the determination of the position of an end of the endoscope, coordinate transformation of the position data and display of the bar 30 and numeral value 31 indicative of the position and orientation information) and the safe zones based upon the tracking sensor receiving the tracking signal from the tracking device (Paragraphs 95, and 97-98 include that the relative distance of the endoscope to the target, determined from the positional data in paragraphs 87-90, determines the color of the wireframe 18 depicting the region of interest).
While Saito teaches showing the image data in at least a z-plane (see fig. 9C) in the above embodiment, Saito does not teach depicting the image data in an image data of the patient along an x-axis plane, an image data of the patient along a y-axis plane, and an image data of the patient along a z-axis plane, in the embodiment.
However, in a second embodiment, figs. 11-13, Saito teaches depicting the image data in at least two of an image data of the patient along an x-axis plane, an image data of the patient along a y-axis plane, and an image data of the patient along a z-axis plane (see figs. 12 and 13 for the depiction of the region of interest in z-plane, x-plane and y-plane including an icon 27 of the endoscope 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the first embodiment to display the image data the way the display occurs in figs. 12 and 13 of the second embodiment to provide the user with info for easy determination of the position and approach of the endoscope. See paragraph 159.
Saito fails to teach wherein the indicia of the safe zones illustrate ranges relative to a planned trajectory path or a target; 
wherein the illustrated ranges are represented by at least a dimension illustrated along at least one of a x-axis indicia, a y-axis indicia, or a z-axis indicia  and a rotation illustrated about a corresponding rotation x-axis indicia, rotation y-axis indicia, or rotation z-axis indicia.
However, Steininger teaches determination of the direction of introduction and for controlling the introduction path of biopsy needles (see abstract and fig. 2) wherein the indicia (lines 5 of fig. 2) of the safe zones (predeterminable limits 5) illustrate ranges relative to a planned trajectory path or a target (paragraph 15 states “from the further B-images that one may be selected which shows best the insertion range. Within this insertion range the auxiliary biopsy line 4 showing the course of the insertion direction as wanted resp. fixed by the needle guide is visible in the B-image 3 a of FIG. 2. Also within that B-image additional lines 5 on both sides of the biopsy line 4 mark the limits of the partial volume as wanted for the 3D display mode”. Here, the line 4 shows the planned trajectory of biopsy and on either side of the line indicating the trajectory are two lines 5, indicating limits within which the biopsy needle shall lie in the direction of the trajectory. The predeterminable limits 5, form a prismatic or cylindrical volume around the planned trajectory and hence the limits 5 define a volume, including x axis, y axis and z axis components, around the predetermined trajectory. And because the volume here is indicated as being cylindrical, it includes corresponding rotation x-axis, rotation y axis and rotation z axis components about the axis of rotation of the planned trajectory); 
wherein the illustrated ranges represent at least a dimension along at least one of the x-axis, y-axis, or z-axis and a rotation about a corresponding x-axis, y-axis, or z-axis (in the abstract, the lines indicative of the predeterminable limits 5, are taught to be parallel to the introduction path in the image 3 in fig. 2. In fig. 2, the limit 5 a depicted as residing the in the plane of the image 3a, and progressing in such a manner that it includes at least components of two axes. The limits are also shown to be distributed around the biopsy line 4 which is the directional axis along which the biopsy needle is threaded. This means that the limits 5 define a dimension along at least two of at least axes x, y, and z and also a rotational axis about the directional axes 4 as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Saito’s navigation of the surgical instrument such that the indicia of the safe zones illustrate ranges relative to a planned trajectory path or a target, wherein the illustrated ranges represent at least a dimension along at least one of the x-axis, y-axis, or z-axis and a rotation about a corresponding x-axis, y-axis, or z-axis as taught by Steininger, to improve the accuracy of guiding a biopsy needle as it is introduced into the region of interest. See paragraph 3.

Regarding claim 2, Saito in view of Steininger teaches all the limitations of claim 1.
Saito further teaches wherein the medical device is a surgical instrument (paragraph 131).

Regarding claim 4, Saito in view of Steininger teaches all the limitations of claim 1.
Saito further teaches wherein the tracking sensor is attached to the medical device (the sensing plate 4 is attached to the endoscope 3 as depicted in fig. 1 and described in paragraph 67).

Regarding claim 5, Saito in view of Steininger teaches all the limitations of claim 1.
Saito further teaches wherein said tracking sensor is an electromagnetic sensor (see paragraph 87 for the infrared LEDs of the sensing plate 4). 

Regarding claim 6, Saito in view of Steininger teaches all the limitations of claim 1.
Saito further teaches wherein said tracking device is selected from a group comprising an electromagnetic tracking device (see paragraph 87 for the operation of the control section 6). 

Regarding claim 7, Saito in view of Steininger teaches all the limitations of claim 1.
Saito further teaches an imaging device (endoscope 3 of fig. 1) configured to generate the image data of a region of the patient (see paragraph 90).

Regarding claim 8, Saito in view of Steininger teaches all the limitations of claim 1.
Saito further teaches wherein indicia (bar 30 and numeral value 31 of figs. 9A and 9B) of the position of the medical device is displayed relative to the safe zones on the display by the work station (paragraph 92).

Regarding claim 9, Saito in view of Steininger teaches all the limitations of claim 8.
Saito further teaches wherein the target (see regions 18 of fig. 9A and 20 of 9B) on the patient is displayed relative to the safe zones (paragraph 95, 97-98). 
Saito does not teach that a target on the patient is displayed relative to multiple planes in the first embodiment. 
However, in the second embodiment, figs. 10-13, Saito teaches that a target on the patient is displayed relative to multiple planes (see wireframes in figs. 12 and 13 for the depiction of the region of interest in z-plane, x-plane and y-plane including an icon 27 of the endoscope 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the first embodiment to display the image data the way the display occurs in figs. 12 and 13 of the second embodiment to provide the user with info for easy determination of the position and approach of the endoscope. See paragraph 159. 

Regarding claim 11, Saito in view of Steininger teaches all the limitations of claim 9.
Saito further teaches wherein the target is a desired trajectory of the medical device (see paragraphs 111-113 indicating that the tracking the displayed direction of the endoscope).

Regarding claim 12, Saito in view of Steininger teaches all the limitations of claim 1.
Saito further teaches wherein the safe zones are represented by vertical bars on the display (see figs. 9A and 9B). 
Saito does not teach that display of the vertical bars is for each x-axis plane, y-axis plane, and z-axis plane. However, in the second embodiment Saito teaches depicting the data in each of an x-axis plane, y-axis plane, and a z-axis plane (see figs. 12 and 13 for the depiction of the region of interest in z-plane, x-plane and y-plane including an icon 27 of the endoscope 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the first embodiment to display the image data the way the display occurs in figs. 12 and 13 of the second embodiment to provide the user with info for easy determination of the position and approach of the endoscope. See paragraph 159. 

Regarding claim 13, Saito teaches a method for navigating and displaying a medical device relative to patient image data during a medical procedure, comprising: 
displaying the patient image data on a display (paragraph 92); 
tracking the medical device with a navigation system to determine a position of the medical device relative to the patient for display with the patient image data (see paragraph 87 for the measuring of the three-dimensional position and orientation occurs during navigation of the endoscope 3); and 
displaying indicia of the medical device at the determined position relative to both (i) the patient image data (see paragraphs 90-92 for the description of the determination of the position of an end of the endoscope, coordinate transformation of the position data and display of the bar 30 and numeral value 31 indicative of the position and orientation information) and (ii) separate safe zones associated with the medical image data (paragraphs 99-100) 
wherein the indicia of the safe zones illustrate ranges relative to a planned trajectory path or a target; 
wherein the illustrated ranges represent at least a dimension along at least one of the x-axis, y-axis, or z-axis and a rotation about a corresponding x-axis, y-axis, or z-axis
Saito does not show that the patient data and the separate safe zones on each of an x-axis plane, a y-axis plane, and a z-axis plane in the first embodiment.
However, in a second embodiment, see figs. 11-13, Saito teaches showing that the patient data and the separate safe zones on each of an x-axis plane, a y-axis plane, and a z-axis plane. (see figs. 12 and 13 for the depiction of the region of interest in z-plane, x-plane and y-plane including an icon 27 of the endoscope 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the first embodiment to display the image data the way the display occurs in figs. 12 and 13 of the second embodiment to provide the user with info for easy determination of the position and approach of the endoscope. See paragraph 159. 
Saito fails to teach wherein the indicia of the safe zones illustrate ranges relative to a planned trajectory path or a target; 
wherein the illustrated ranges represent at least a dimension along at least one of the x-axis, y-axis, or z-axis and a rotation about a corresponding x-axis, y-axis, or z-axis.
However, Steininger teaches determination of the direction of introduction and for controlling the introduction path of biopsy needles (see abstract and fig. 2) wherein the indicia (lines 5 of fig. 2) of the safe zones (predeterminable limits 5) illustrate ranges relative to a planned trajectory path or a target (paragraph 15 states “from the further B-images that one may be selected which shows best the insertion range. Within this insertion range the auxiliary biopsy line 4 showing the course of the insertion direction as wanted resp. fixed by the needle guide is visible in the B-image 3 a of FIG. 2. Also within that B-image additional lines 5 on both sides of the biopsy line 4 mark the limits of the partial volume as wanted for the 3D display mode”. Here, the line 4 shows the planned trajectory of biopsy and on either side of the line indicating the trajectory are two lines 5, indicating limits within which the biopsy needle shall lie in the direction of the trajectory); 
wherein the illustrated ranges represent at least a dimension along at least one of the x-axis, y-axis, or z-axis and a rotation about a corresponding x-axis, y-axis, or z-axis (in the abstract, the lines indicative of the predeterminable limits 5, are taught to be parallel to the introduction path in the image 3 in fig. 2. In fig. 2, the limit 5 a depicted as residing the in the plane of the image 3a, and progressing in such a manner that it includes at least components of two axes. The limits are also shown to be distributed around the biopsy line 4 which is the directional axis along which the biopsy needle is threaded. This means that the limits 5 define a dimension along at least two of at least axes x, y, and z and also a rotational axis about the directional axes 4 as claimed. The predeterminable limits 5, form a prismatic or cylindrical volume around the planned trajectory and hence the limits 5 define a volume, including x axis, y axis and z axis components, around the predetermined trajectory. And because the volume here is indicated as being cylindrical, it includes corresponding rotation x-axis, rotation y axis and rotation z axis components about the axis of rotation of the planned trajectory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Saito’s navigation of the surgical instrument such that the indicia of the safe zones illustrate ranges relative to a planned trajectory path or a target, wherein the illustrated ranges represent at least a dimension along at least one of the x-axis, y-axis, or z-axis and a rotation about a corresponding x-axis, y-axis, or z-axis as taught by Steininger, to improve the accuracy of guiding a biopsy needle as it is introduced into the region of interest. See paragraph 3.

Regarding claim 14, Saito in view of Steininger teaches all the limitations of claim 13.
Saito further teaches wherein tracking the medical device (endoscope 3 of fig. 1) further includes tracking a surgical instrument (paragraph 131) relative to the patient with the navigation system (paragraph 87).

Regarding claim 18, Saito in view of Steininger teaches all the limitations of claim 13.
Saito further teaches color coding the safe zones associated with the medical image data (see paragraphs 95, and 97-98 for the color-coded areas within the region of interest based on the relative position and orientation of the endoscope with respect to the target region in the region of interest);

Claims 3 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito in view of Steininger, as applied to claims 2 and 14, respectively above, and further in view of Clayton, et al., US 6434507.

Regarding claim 3, Saito in view of Steininger teaches all the limitations of claim 2.
Saito fails to teach wherein the surgical instrument is a burring handpiece having a burr.
However, Clayton teaches a surgical instrument 200 of figs. 1-4 including an interchangeable tip 140 which is a burr (see col. 7, lines 23-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Saito’s surgical instrument, as modified by Steininger, to include Clayton’s instrument 200 which includes a burr tip 140 for increased accuracy of the surgical procedure (see col. 2, lines 30-35).

Regarding claim 15, Saito in view of Steininger teaches all the limitations of claim 14.
Saito further teaches wherein tracking (paragraph 87) the surgical instrument (paragraph 131 for the surgical instrument) but fails to teach tracking a burring handpiece having a burr.
However, Clayton teaches tracking (see fig. 6) of a surgical instrument 200 of figs. 1-4 (see col. 7, lines 56-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Saito’s surgical instrument, as modified by Steininger, to include Clayton’s instrument 130 which includes a burr to reliably calibrate the location of the instrument with interchangeable tips that does not significantly affect the accuracy of the localization of the system (see col. 2, lines 30-35).

Claims 16-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito in view of Steininger, as applied to claim 13 above, and further in view of Melkent, et al., US 20020151894.

Regarding claim 16, Saito in view of Steininger teaches all the limitations of claim 13 above.
Saito fails to teach wherein the patient image data includes at least a first vertebra and a second vertebra and the medical device includes a burring handpiece having a burr.
However, Melkent teaches wherein the patient image data (in figs. 6-8) includes at least a first vertebra and a second vertebra (see display of vertebrae in paragraph 61 and figs. 6-8) and the medical device includes a burring handpiece having a burr (figs. 6A and 6B show the reamer 300).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Saito, as modified by Steininger, for a medical procedure wherein the patient image data includes at least a first vertebra and a second vertebra and the medical device includes a burring handpiece having a burr, the way Melkent teaches for improved outcomes. See paragraph 10 of Melkent. 

Regarding claim 17, Saito in view of Steininger and Melkent teaches all the limitations of claim 16.
Saito further teaches burring within the safe zones (see paragraph 167 for the forceps of the second embodiment). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the first embodiment for use with a burring surgical instrument such as a pair of forceps of the second embodiment to provide the user with info for easy determination of the position and approach of the endoscope. See paragraph 159. 

Regarding claim 19, Saito in view of Steininger and Melkent teaches all the limitations of claim 16 above. 
Melkent further teaches tracking a position of the first and second vertebrae (see paragraph 40 for the description of the tracking of spinal elements, vertebrae).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Saito, as modified by Steininger, to be used in a vertebrae imaging and treatment the way Melkent teaches for improved outcomes. See paragraph 10 of Melkent. 

Regarding claim 20, Saito in view of Steininger and Melkent teaches all the limitations of claim 16 above. 
Melkent further teaches displaying a sagittal plane of the first and second vertebrae and indicia of the burr relative to the sagittal plane (see paragraph 61). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Saito, as modified by Steininger, to be used in a vertebrae imaging and treatment the way Melkent teaches for improved outcomes. See paragraph 10 of Melkent. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/               Examiner, Art Unit 3793
                                                                                                                                                                                                                                                                                                                                                                             /PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793